Order entered December 16, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, ET AL., Appellants

                                               V.

                            HERRING BANK, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-15858

                                           ORDER
       Before the Court is appellant J. Wayne Johnson’s December 10, 2014 opposed motion to

file an amended brief. Johnson filed his appellate brief on December 1, 2014. Johnson’s

December 1, 2014 brief does not meet the general requirements of rule 38. Specifically, the brief

is deficient as follows:


           o It does not contain a complete list of all parties to the trial court's
             judgment or order appealed from, with the names and addresses of all trial
             and appellate counsel. TEX. R. APP. P. 38.1(a).
           o It does not contain a table of contents with references to the pages of the
             brief. TEX. R. APP. P. 38.1(b).
           o The table of contents does not indicate the subject matter of each issue or
             point, or group of issues or points. TEX. R. APP. P. 38.1(b).
           o It does not contain an index of authorities arranged alphabetically and
             indicating the pages of the brief where the authorities are cited. TEX. R.
             APP. P. 38.1(c).
           o It does not contain a concise statement of the case, the course of
             proceedings, and the trial court's disposition of the case supported by
             record references. TEX. R. APP. P. 38.1(d).
           o It does not contain a concise statement of the facts supported by record
             references. TEX. R. APP. P. 38.1(g).
           o It does not contain a succinct, clear, and accurate statement of the
             arguments made in the body of the brief. TEX. R. APP. P. 38.1(h).
           o The argument does not contain appropriate citations to authorities. TEX.
             R. APP. P. 38.1(i).
           o The argument does not contain appropriate citations to the record. TEX.
             R. APP. P. 38.1(i).
           o One or more of the following is omitted from the appendix. TEX. R. APP.
             P. 38.1(k).
                  The trial court's judgment or other appealable order. TEX. R. APP.
                     P. 38.1(k)(1)(A).
                  The jury charge and verdict, if any, or the trial court's findings of
                     fact and conclusions of law, if any. TEX. R. APP. P. 38.1(k)(1)(B).
           o The text of any rule, regulation, ordinance, statute, constitutional
             provision, or other law (excluding case law) on which the argument is
             based. TEX. R. APP. P. 38.1(k)(1)(C).
           o The text of any contract or other document that is central to the argument.
             TEX. R. APP. P. 38.1(k)(1)(C).

Failure to file an amended brief that complies with the Texas Rules of Appellate Procedure

within ten days of the date of this Order may result in dismissal of this appeal without further

notice from the Court. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       We GRANT Johnson’s motion and ORDER Johnson to file his amended brief that

complies with the Texas Rules of Appellate Procedure within TEN DAYS of the date of this

Order. If Johnson files his amended brief within ten days of the date of this Order, Herring Bank

shall have THIRTY DAYS after the date Johnson files his brief to also file an amended brief.




                                                     /s/     CRAIG STODDART
                                                             JUSTICE




                                               –2–